Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as March 13, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/470,693) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application. The same is similarly true for United States patent application serial number 15/872,625 file January 16, 2018, now U.S. Patent No. 10,631,733, the parent for this divisional application.
The effective filing date of this AIA  application is seen as February 26, 2020, the actual filing date, for any claims that are not fully supported by the foregoing applications.
The claims filed August 5, 2021 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
13, 20, & 28
13, 14, & 17
Cancelled:
none
1-12
Withdrawn:
none
14 and 20-34
Added:
none
28-34

Claims 13-34 are currently pending.
Claims 1-12 have been cancelled.
Claims 14 and 20-34 have been withdrawn.
Claims 13 and 15-19 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0104706 of Takeuchi et al. (Takeuchi, cited by Applicant) in view of U.S. Patent Application Publication No. 2016/0227990 of Li et al. (Li).
WITH RESPECT TO CLAIM 13, Takeuchi discloses an optical probe (Fig. 2B, ¶ 29 et seq.) comprising:
an optical fiber assembly including an optical fiber (optical fiber 5); and
an optical component assembly (optical assembly 100) including

a second optical component (optical component 150) having a second end surface (planar surface 29 of the optical component 150, Fig. 3B) confronting the first end surface of the first optical component (at optical interface 15).
Takeuchi as set forth above does not disclose:
wherein the second end surface of the second optical component is attached to the first end surface of the first optical component by a first adhesive that at least partially circumferentially surrounds the second end surface of the second optical component; and
a first cover attached to and circumferentially surrounding the optical fiber assembly,
wherein the first adhesive or a second adhesive different from the first adhesive attaches the first optical component to the first cover.
Li discloses a device and methods for color corrected OCT imaging endoscope/catheter to achieve high-resolution that includes (Fig. 2, ¶¶ 29, 30):
"Optical glue 28 can be used to couple the SMF 18 to the spacer 20."
As shown in Fig. 2, optical glue 28 at least partially circumferentially surrounds the end of optical fiber 18. In Fig. 2, one optical component is attached at one surface to the surface of an adjacent optical component by optical glue that at least partially circumferentially surrounds one of the optical components.
Li is also seen to provide:

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical glue system and geometry as well as a cover system along the lines of Li in a system according to Takeuchi as set forth above in order to connect optical components. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical probe) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein the second end surface (29 of Takeuchi) of the second optical component (150) is attached to the first end surface (17) of the first optical component (10) by a first adhesive (per Li) that at least partially circumferentially surrounds the second end surface of the second optical 
a first cover attached to and circumferentially surrounding the optical fiber assembly (per Li),
wherein the first adhesive or a second adhesive different from the first adhesive attaches the first optical component to the first cover.
The attachment of Li’s optical fiber 18 via optical glue 28 to glass rod spacer 20 is seen to also apply to other optical components, including Takeuchi’s first optical component (10) to the first cover (protective guard 26 of Li). As such, the same connection/attachment analysis as set forth above applies.
WITH RESPECT TO CLAIM 15, Takeuchi in view of Li as set forth above discloses the optical probe of claim 13, including one wherein
the first optical component and the second optical component are configured such that a light beam exiting the first optical component lens at the first end surface enters the second optical component at the second end surface (Takeuchi, Fig. 2B), and
wherein the second optical component (Takeuchi 150) further comprises:
a generally planar angled surface (27),
wherein the second end surface (29, Fig. 3b) is arranged at a predetermined angle relative to the angled surface (27) such that a light beam that enters the second optical component (150) at the second end surface (29) is reflected at the angled surface (per Fig. 2B); and
an exit surface (concave surface 155) arranged such that light reflected 
WITH RESPECT TO CLAIM 16, Takeuchi in view of Li as set forth above discloses the optical probe of claim 15, including one wherein
the exit surface (155) of the second optical component (150) is a concave surface curving inwardly towards an interior of the second optical component (per Fig. 3B, ¶ 29, concave surface 155).
WITH RESPECT TO CLAIM 17, Takeuchi in view of Li as set forth above discloses the optical probe of claim 15, but not one wherein
the first optical component is a GRIN lens,
further comprising a glass spacer rod positioned within the first cover between the GRIN lens and the optical fiber.
Li, Fig. 2, discloses:
the first optical component (¶ 29, miniature beam focusing lens 22) is a GRIN lens (¶ 29, "In miniature OCT imaging probes, a GRIN lens is often used for beam focusing which is cost effective and easy to implement."),
further comprising a glass spacer rod (¶ 29, glass rod spacer 20) positioned within the first cover (protective guard 26) between the GRIN lens (22) and the optical fiber (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lens configuration along the lines of Takeuchi in a system according to Takeuchi in view of Li as set forth above in order to provide light beam control. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as 
Further, the combination would then provide:
the first optical component is a GRIN lens,
further comprising a glass spacer rod positioned within the first cover between the GRIN lens and the optical fiber.
WITH RESPECT TO CLAIM 18, Takeuchi in view of Li as set forth above discloses the optical probe of claim 15, but not one further comprising
a sheath,
wherein the optical fiber defines a longitudinal axis,
wherein the first cover defines an opening radially offset from the longitudinal axis and overlying the exit surface of the second optical component, and
wherein the sheath covers the opening.
Li as set forth above provides:
a sheath (¶ 29, Fig. 2, transparent plastic sheath 12),
wherein the optical fiber defines a longitudinal axis (per Fig. 2),
wherein the first cover defines an opening radially offset from the longitudinal axis and overlying the exit surface of the second optical component (from which beam focus 30 emerges), and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sheathing system and related geometry along the lines of Li in a system according to Takeuchi in view of Li as set forth above in order to protect the probe while enabling optical operation. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical probe) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a sheath,
wherein the optical fiber defines a longitudinal axis,
wherein the first cover defines an opening radially offset from the longitudinal axis and overlying the exit surface of the second optical component, and
wherein the sheath covers the opening.
WITH RESPECT TO CLAIM 19, Takeuchi in view of Li as set forth above discloses the optical probe of claim 18, including one wherein
at least a portion of the sheath covering the opening is flat.
The cross-section of Li Fig. 2 shows a flat sheath section covering the opening .

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive and the claim rejections are not rebutted.

Applicant argues that:
In the Action, the Examiner refused to enter the April 22 Amendment as being premature and untimely. Applicant strongly disagrees with the Examiner's position. First, Applicant can find nothing in MPEP § 818.01 indicating that amendments are impermissible in conjunction with a response to a restriction requirement. Indeed, MPEP § 818.02(c) refers to an election "as a result of amendment to the claims."
Examiner response: As indicated previously in the first action on the merits of May 5, 2021, claiming around a restriction serves to defeat the restriction process.
Further, such amendments unduly interfere with the preparation of an office action. MPEP §§ 714.01(e)(IV)(B), 714.19(P), 37 CFR 1.115(b)(2).
Examiner spent a significant amount of time on the preparation of an Office action before the preliminary amendment was received. On the date of receipt of the amendment, the examiner had completed review of the application and claims, including preliminary searching and analysis of the claims per their scope and dependencies.

In any event, the restriction requirement issued by the Examiner was improper. 
Examiner response: Examiner sees the restriction as directed to the number of species associated with the linking claims. In fact, the claims are basically seen as admissions that Applicant considers them to be separate inventions. If this is not the case, Applicant should so admit explicitly in writing so that examiner can reject them based on their lack of invention.
For example, if claim 15 is not a separate invention from claim 13, Applicant should explicitly admit to such in writing so that a rejection of claim 13 can be summarily applied to claim 15.
Regarding Applicant’s inability to claim all the features of optical probe 700 
Applicant’s viewpoint regarding species and embodiments of its own disclosure does not control. That of the person of ordinary skill in the art (before the effective filing date of the claimed invention) does.

Further in the Action, claims 13 and 15-19 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Pat. Publ. No. 2014/0104706 to Takeuchi et al. ("Takeuchi") in view of U.S. Pat. Publ. No. 2016/0227990 to Li et al. ("Li"). The Examiner acknowledged that Takeuchi does not disclose "a first adhesive that at least partially circumferentially surrounds the second end surface of the second optical component" as claimed in independent claim 13 and instead relied on Li for these features. (Action pp. 6, 7.) In particular, the Examiner identified the embodiment shown in Figure 2 of Li, annotated and reproduced below, in which optical glue 28 couples optical fiber 18 to glass rod spacer 20. It appears that the Examiner is suggesting that optical fiber 18 is the claimed second optical component, but that suggestion would entirely vitiate the term "optical fiber" from the claim which is differentiated in the claim from the second optical component. Moreover, there is nothing in Li that discloses using optical glue 28 or any other glue between the glass rod spacer 20 and miniature beam focusing lens 22.
Examiner response: No vitiation is seen with the assertion that Li shows the attachment 
The adhesive attachment in Li is seen to apply to other optically-transmissive components such as a lens with accompanying prism which is seen in Applicant’s disclosure and claims.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200187781 A1 of June 18, 2020 was previously cited.
No new art is cited.
During examination, examiner may have generated certain lists of reference numbers extracted from one or more of the cited references, including the present application. Some or all of these may be included as non-patent literature/NPL.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
August 31, 2021